Citation Nr: 0704508	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  98-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to June 
1970.  The appellant is his wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
for post-traumatic stress disorder (PTSD), evaluating it as 
10 percent disabling effective October 14, 1997 (the date of 
the veteran's claim).  Although the veteran requested an RO 
hearing, he subsequently withdrew this request in September 
1999.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In December 2000, the Board denied the veteran's appeal for 
an initial rating in excess of 10 percent for PTSD.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Veterans Court) and, in a June 2001 
decision, the Veterans Court vacated and remanded the Board's 
December 2000 decision.  The Board then remanded the 
veteran's initial rating claim in August 2003 to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development, to include a psychiatric examination.  

Following a VA psychiatric examination of the veteran, the RO 
granted an initial rating of 30 percent for PTSD in June 
2004, effective October 14, 1997.  Because the 30 percent 
rating is not the maximum rating available for PTSD, his 
initial rating claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993); see also Fenderson, supra.

In a June 2005 rating decision, the RO proposed to find the 
veteran incompetent for purposes of VA compensation.  The RO 
found the veteran incompetent in January 2006, and his wife 
was appointed as the veteran's fiduciary that same month.

The Board notes that, prior to certification of this appeal 
in October 2006, the veteran disagreed with VA's decision to 
reduce his compensation benefits based on information that he 
had been convicted of a felony.  See 38 C.F.R. § 3.665 
(2006).  Following the receipt of pertinent evidence from the 
veteran's attorney, it is apparent that the veteran's 
compensation based upon a combined 40 percent service 
connected rating has been restored.  See March 2006 notice 
letter to the veteran.  However, the Board refers this matter 
to the RO to ensure that this is the case and, if not, for 
any appropriate action, to include addressing the veteran's 
subsequently received correspondence.   


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks; it is not productive 
of occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2004, March 2005, and May 2006 letters sent to the veteran 
adequately apprised him of the information and evidence 
needed to substantiate his claim for a higher initial rating 
for his PTSD.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Veterans 
Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.  

There is no issue as to providing an appropriate application 
form or completeness of the application.   Pursuant to the 
Veteran's Court remand in June 2001, written notice was 
provided in June 2004, March 2005, and May 2006 that fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  In reviewing these 
VCAA notice letters, the Board finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, while letters noted 
above fail to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim for the disability on appeal, such failure is 
harmless because, as the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, VA could not have provided VCAA notice to the 
veteran prior to the initial AOJ decision in March 1998 
because that decision was issued prior to the enactment of 
the VCAA.  Following the June 2004 and March 2005 notice 
letters, the claim was readjudicated in a January 2006 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

b. Duty to Assist
The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's available service medical records, Social Security 
Administration (SSA) records, and post-service VA treatment 
records.  These records show that the veteran's service-
connected PTSD is manifested by anxiety, sleep disturbance, 
and normal speech; he is only minimally functionally 
impaired.  The veteran also was provided with comprehensive 
VA psychiatric examinations, to include evaluations in 
January 1998, October 2002, February 2004, and August 2005, 
which provided findings adequate for rating purposes during 
the entire period of time at issue.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The reports of these examinations, 
along with the other psychiatric evidence of record, to 
include hospital and out-patient clinic records and several 
statements from a VA psychologist, contain sufficient 
information to decide the issue on appeal.  Massey v. Brown, 
7 Vet. App. 204 (1994).  Under these circumstances, there is 
no duty to provide another examination or psychiatric 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Factual Background

A review of the veteran's DD-214 shows that he was awarded 
the Vietnam Campaign Medal w/device, the Vietnam Service 
Medal, and the Combat Action Ribbon.  A review of the 
veteran's service personnel records show that he was in 
Vietnam from December 1966 to August 1968 and participated in 
counterinsurgency operations.

The veteran was hospitalized for 3 days in September 1997 in 
a private hospital after being admitted to the emergency room 
"in a state of crisis during loss of control" by his 
treating psychiatrist, A.R.R., M.D. (Dr. A.R.R. - initials 
used to protect privacy).  Dr. A.R.R. stated that he was 
concerned about the possibility of an organic brain syndrome 
of some sort contributing to the veteran's recent behavioral 
excesses and problematic behaviors which led to his 
suspension from work and legal charges.  While hospitalized, 
the veteran became tearful when discussing his family 
situation and his financial problems.  He was quite angry at 
his employer.  The final diagnoses included rule-out PTSD.

The veteran was hospitalized at a VA Medical Center from 
September to November 1997 because he had threatened to harm 
his supervisor at work.  On admission, a history of 
assaultive behavior and an arrest for domestic violence were 
noted.  The veteran stated that he had been depressed for the 
past few months, had a problem sleeping, felt helpless and 
hopeless, experienced poor appetite, and thought of dying.  
He denied any suicidal or homicidal ideation and related his 
depression to termination from his employer and impending 
legal charges against him.  He stated that his employer was 
retaliating against him "because he reported abuse of power 
charges."  Physical examination showed a noticeable left 
esotropia (or crossed eye), noticeable left facial sagging 
and very noticeable vocal dysarthria (or a speech disorder 
consisting of imperfect articulation due to loss of muscular 
control after damage to the central or peripheral nervous 
system).  The veteran spoke spontaneously and related openly 
with the examiner.  He presented a theme of victimization and 
feelings of being treated unfairly.  His focus was a 
possibility of a head injury with attendant personality 
changes and an impulse control problem.  The veteran reported 
a history of sexual improprieties, alcoholism, impulse 
control problems, agitation, and difficulty in dealing with 
frustration.  He was oriented times three.  His mood was 
depressed, discouraged, and exhausted.  The VA examiner noted 
that the veteran was exaggerating his symptoms.  The 
admission diagnoses included PTSD, with a note that it was 
"(from Vietnam)."

While the veteran was hospitalized, psychological testing 
indicated average intellectual functioning, moderate 
depression and anxiety that appeared to be related to 
memories of Vietnam, poor impulse control, and anger and 
anxiety that broke out in episodic explosions.  The VA 
examiner noted that the veteran was exaggerating his 
symptoms.  He was employed as a correctional officer and had 
worked in this capacity for the past 13 years.  The veteran 
expressed anger and resentment at his supervisor because he 
had recommended the veteran's suspension from his job.  
During his hospitalization, on October 15, 1997, the veteran 
expressed the desire for therapy to treat his PTSD.  He was 
tearful and reported a depressing dream regarding Vietnam.  
The VA examiner stated that, at discharge, the veteran should 
be employable and that his prognosis appeared to be somewhat 
favorable.  The veteran's Global Assessment of Functioning 
(GAF) score was 50 in the past year and currently 45, 
indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The discharge 
diagnoses included adjustment disorder with behavioral and 
emotional features and an organic personality disorder due to 
head trauma.

On VA outpatient treatment in November 1997, the veteran 
complained of anger control problems, flashbacks, poor sleep, 
nightmares, problems with authority, intrusive thoughts, 
depression, and survivor's guilt.  The veteran stated that he 
had served in Vietnam from 1967-1968.  The assessment was 
PTSD symptoms.
A review of the veteran's SSA records shows that Dr. A.R.R. 
treated him for PTSD between September and December 1997.  
The veteran's highest GAF score in the past year was 60, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  In December 
1997, his GAF score was 50, indicating serious symptoms or 
serious impairment in social, occupational, or school 
functioning.

The veteran complained of symptoms suggestive of PTSD on VA 
mental disorders examination in January 1998.  The VA 
examiner stated that the veteran's claims file was not 
available for review but he reviewed the veteran's medical 
records, including his recent VA hospitalization.  The 
veteran stated that he had been unemployed since being fired 
in August 1997 for indecent exposure.  The veteran described 
serving in Dong Ha, Vietnam, where he was severely 
traumatized when his unit was subjected to air attacks.  The 
veteran stated that his PTSD symptoms, including flashbacks 
about Vietnam, began as soon as he came back from Vietnam.  
He reported that these symptoms occurred several times a 
week, although his nightmares occurred about once every 6 
months.  The veteran also was slightly depressed and anxious 
since being fired.  He reported that his symptoms had 
progressively improved.  He denied any major impairment or 
inability to work "except for irritability and fights."  
The VA examiner commented that the veteran did not show any 
evidence of organicity despite the previous diagnosis of 
organic personality syndrome.  He also noted that the 
veteran's anger outbursts had been chronic.  The examiner 
stated that he did not see any evidence of psychosis or major 
psychiatric symptoms of depression or anxiety, although the 
veteran reported several symptoms of depression and anxiety 
that were accentuated after he was fired from his most recent 
job.  These reported symptoms included sleep disturbance with 
early morning awakening, indecisiveness, feelings of 
worthlessness, feeling as though he was being punished, 
feeling disgusted with himself, feelings of guilt, and 
fatigability.  The veteran denied suicidal ideation.  The 
veteran's reported anxiety symptoms included the inability to 
relax, fearing the worst, pessimism, and fearing the loss of 
control.  The veteran described his in-service stressor as 
seeing "many soldiers dead and bagged and charged in an 
airplane carrier" in Dong Ha, Vietnam, in 1967.  He also 
reported being subjected to frequent attacks and fights and 
thinking that he would die.  He denied any current 
flashbacks.  He admitted avoiding thoughts or feelings 
associated with trauma and avoiding activities by trying to 
do something else.  He denied a restricted range of affect or 
a sense of a foreshortened future.  

Mental status examination in January 1998 showed normal, 
coherent, and relevant speech, mild psychomotor retardation, 
a depressed and anxious affect with mild anger and no 
hallucinations, although the veteran reported occasional 
vivid dissociative symptoms dreaming about his mother.  It 
was further noted that there were no delusions, a normal 
thought process, a satisfactory ability to concentrate, no 
obsessive or ritualistic behavior, no panic attacks, no 
suicidal or homicidal ideations, impaired impulse control 
with outbursts of anger, intact memory, and good judgment.  
The veteran was tangential, circumstantial, and able to 
maintain personal hygiene and basic activities.  The VA 
examiner concluded that the veteran was suffering from a 
remitting PTSD that was spontaneously getting better, 
symptoms of depression and anxiety that were associated with 
the present stressor of losing his job and the embarrassment 
of the recent legal charges, and had minimal impairment in 
his professional functioning due to these disorders.  The 
veteran's GAF score was 80 in the last year, indicating that, 
if symptoms were present, they were transient and expected 
reactions to psychosocial stressors and no more than slight 
impairment in social, occupational, and school functioning.  
The veteran's GAF score was currently 70, indicating some 
mild symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well and 
having some meaningful interpersonal relationships.  The 
diagnoses included mild PTSD.

The veteran was awarded SSA disability benefits in April 1998 
for organic mental disorders (chronic brain syndrome).

In a March 2002 letter, S.M.H, PhD. (Dr. S.M.H. - initials 
used to protect privacy), stated that the veteran received 
regular treatment at a VA Medical Center as an outpatient and 
in the Day Treatment Program since July 1999.  Dr. S.M.H. 
also stated that the veteran "has demonstrated himself [sic] 
to have much impairment in functioning.  [The veteran] 
usually demonstrates extremely poor dress, grooming, and 
hygiene . . . His affect is generally inappropriate . . . His 
most significant area of impairment, however, is his 
interpersonal functioning . . . He has made minimal progress 
in therapy, and appears capable of making little progress 
other than some stabilization."  Dr. S.M.H. concluded that 
the veteran was not competent to obtain or maintain 
employment and did not consider him to have been competent to 
obtain or maintain employment since July 1999.

In an April 2002 letter from the veteran's representative, he 
asserted that the March 2002 letter from Dr. S.M.H. qualified 
the veteran for a 100 percent rating for service-connected 
PTSD.  

On VA outpatient treatment in May 2002, the veteran 
complained of initial insomnia.  The VA examiner noted that 
the veteran was carelessly groomed, cooperative, and had a 
neutral mood and mildly labile affect.  The veteran also was 
spontaneous and circumstantial in thought and speech.  He 
reported that he had been controlling his temper.  The 
diagnoses included PTSD.

On VA examination in October 2002, the veteran complained of 
irritability and symptoms of a stress disorder.  The VA 
examiner stated that the veteran's claims file was not 
available for review.  The veteran identified his in-service 
stressor as an incident in late 1967 or late 1968 in Dong Ha 
in which a rocket landed approximately 50 feet from the 
bunker where he was located.  The veteran reported 
experiencing nightmares of shrapnel coming to his bunker 
after the rocket attack.  He also reported experiencing 
flashbacks of body bags from looking on a flight line, 
including those of a medical corpsman that he knew, as well 
as concern that he would come across a cousin of his that he 
knew was serving in a more southern region of Vietnam.  He 
identified his primary symptom as irritability linked to 
problems of domestic violence and altercations with the 
police.  His flashbacks and dreams occurred on a monthly 
basis.  He also had difficulties with sleep, decreased 
concentration, and fatigue, but had no change in appetite and 
no panic attacks.  He reported an exaggerated startle 
response, such as hitting the floor during thunderstorms, and 
had a negative outlook with a sense of a foreshortened 
future.  Mental status examination showed that he was 
somewhat unkempt, alert and oriented times three, with no 
psychomotor agitation or retardation, intermittently cheerful 
during the examination, an "anxious" mood, a full affect, 
goal-directed, logical, sequential, and pertinent thought 
processes, no current suicidal or homicidal ideation, no 
auditory or visual hallucinations, poor impulse control, and 
fair insight.  The veteran's GAF score was 70, indicating 
some mild symptoms.  The VA examiner commented that most of 
the veteran's difficulties and dysfunction related from his 
irritability which might be exaggerated by his PTSD but was 
probably not due entirely to PTSD.  The diagnoses included 
PTSD.  

In a November 2002 letter, the veteran's representative 
disputed the results of the veteran's October 2002 VA 
examination.  The representative cited the March 2002 letter 
as support for assigning a 100 percent rating to the 
veteran's service-connected PTSD.

In a March 2003 statement, the veteran described experiencing 
continuing trauma, anxiety, and poor impulse control as a 
result of his service-connected PTSD.

On VA mental disorders examination in February 2004, the 
veteran reported experiencing panic attacks once a week and 
continuing difficulty in controlling his anger.  The veteran 
stated that, while in Vietnam, he had seen "a lot of fire" 
and "body bags and casualties."  He also had experienced 
enemy mortar fire.  Since Vietnam, he reported increased 
anxiety, flashbacks, and having a lot of trouble dealing with 
people.  The veteran described his flashbacks as nightmares 
in which he frequent saw body bags and casualties.  He also 
described night sweats and nighttime awakening.  He slept 3 
to 4 hours a night.  He denied any problems in concentration, 
appetite, and any suicidal or homicidal ideation.  His last 
reported panic attack was 2 days earlier and they averaged 
once a week.  He had experienced panic attacks in the past.  
He denied any other psychotic symptoms.  He was not working 
secondary to both his physical and mental condition.  He was 
mostly isolated and was unable to socialize with other 
people, which were related to his memory, back pain, and 
mental problems, including irritability and not getting along 
with other people.  Mental status examination showed that he 
was cooperative and casually dressed with good eye contact, a 
somewhat constricted affect, logical and sequential thought 
processes, and no suicidal or homicidal ideation or any 
psychotic symptoms.  He was oriented times three.  His 
judgment and insight were fair.  The veteran's GAF score was 
65, indicating some mild symptoms.  The VA examiner concluded 
that the veteran's functioning was moderately impaired due to 
PTSD symptoms.  

In a March 2004 opinion, the VA examiner who conducted the 
veteran's February 2004 mental disorders examination stated 
that he had reviewed the veteran's claims file.  This 
examiner also stated, "It was difficult to pinpoint what 
symptoms are affecting [the veteran] at this time" but the 
veteran's nightmares, flashbacks, awakenings, and night 
sweats were directly related to PTSD.  He stated further that 
the veteran's irritability, anger, impulsivity, and not 
getting along with other people might not be related to PTSD.

The veteran received regular VA outpatient individual and 
group psychiatric therapy in 2004-2005.  On VA outpatient 
treatment in May 2004, mental status examination showed that 
he was carelessly groomed and cooperative with missing upper 
front teeth and somewhat rushed nasal speech, a neutral mood 
and affect, and spontaneous, conversational, and 
circumstantial thoughts and speech.  The veteran reported a 
relatively inactive lifestyle.  The diagnosis was PTSD.

In a May 2004 opinion, the VA examiner who conducted the 
veteran's February 2004 examination stated that, after 
reviewing the veteran's claims file and 2 prior VA 
examinations, it was his impression that the veteran's PTSD 
symptoms alone moderately affected his ability to obtain and 
maintain substantially gainful employment.

On VA outpatient treatment in May 2005, mental status 
examination showed that he was unshaven with a neutral mood 
and affect, spontaneous thoughts, coherent and relevant if 
mild circumstantial speech, and no delusions or 
hallucinations.  The veteran recounted an episode of 
involvement with a woman that he had met in an online chat 
room and subsequent loss of money.  He had poor recall of the 
events surrounding this episode but recalled going without 
sleep for 3 days.  He stated that his wife was now managing 
his financial affairs.  The diagnosis was PTSD.

On VA neuropsychological evaluation in June 2005, the VA 
examiner noted that there were concerns about the veteran's 
competency to manage his own funds.  He stated that the 
veteran's wife had reported in April 2005 that the veteran 
had loaned money to drug dealers, periodically drained their 
bank accounts, and often did not come home at night.  The 
veteran stated that he realized that loaning money to drug 
dealers was a poor decision.  The veteran also relayed a 
story in vague detail about how he was arrested for 
"homosexuality" after he tried to reach a homosexual man in 
the bathroom stall of a mall.  The veteran indicated that he 
intended to hurt the homosexual man "because 'homosexuals 
are the ones who killed my dad.'"  After administering a 
series of psychological tests to the veteran, the VA examiner 
stated that the veteran appeared to be experiencing symptoms 
of depression.  The VA examiner concluded that it was more 
likely that the veteran's experience of psychological 
distress and personality facts might be contributing to his 
behavioral problems rather than any cognitive deficits.  

In a June 2005 letter to the veteran's representative, 
M.J.G., PhD. (Dr. M.J.G. - initials used to protect privacy), 
stated that he had been treating the veteran since August 
1999.  Dr. M.J.G. also stated that the veteran had a "very 
poor" prognosis for attaining or maintaining employment in 
the future.  The veteran's GAF score was 48, indicating 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  Dr. M.J.G. stated that 
the veteran was incapable of employment mainly due to PTSD.  

On VA PTSD examination in August 2005, the veteran complained 
of trouble sleeping.  The VA examiner stated that she had 
reviewed the veteran's claims file and electronic medical 
records.  The veteran stated that, while on active service in 
Vietnam, "he witnessed people being killed on a daily 
basis."  He had experienced nightmares once or twice a week 
since 1978.  He stated that he still had anger control 
problems which began while he was in Vietnam.  He stated that 
he saw body bags twice a week "and feels the need to get 
away from them."  He was able to go to "war events and 
parades" without difficulty but was unable to go to 
fireworks "because explosives bring back memories of 
Vietnam."  He had feelings of guilt and worthlessness but 
felt hopeful towards the future.  His appetite was okay.  His 
sleep was poor because of his nightmares and he experienced 
decreased motivation and depressed mood at times.  He denied 
any symptoms of psychosis, including auditory or visual 
hallucinations, and any symptoms of paranoia.  Mental status 
examination showed no psychomotor agitation or retardation, 
normal speech, good eye contact, a self-described "anxious" 
mood, a constricted affect, tangential thought process, no 
suicidal or homicidal ideation, no auditory or visual 
hallucinations, and limited judgment and insight.  The VA 
examiner stated that the veteran was unable to handle VA 
funds and it had been documented several times in his medical 
records that his competency was questionable.  The veteran 
currently reported mismanaging his funds.  The VA examiner 
also stated that the veteran was severely functionally 
impaired due to a personality disorder which caused him 
emotional distress.  However, this examiner noted that the 
veteran's functional impairment from his service-connected 
PTSD was minimal.  Because the veteran's difficulties were 
from modulating his anger (irritability) and accepting 
criticism, the VA examiner concluded that these were more 
likely secondary to his characterologic traits than his PTSD.  
This examiner also determined that the veteran's inability to 
maintain gainful employment was less likely as not a result 
of or caused by his service-connected PTSD.  She further 
determined that the veteran's impairment from PTSD and 
depressive disorder, not otherwise specified, was mild.  The 
veteran's GAF score was 65, indicating some mild symptoms.  
The diagnoses included PTSD.

In an October 2005 written brief, the veteran's 
representative asserted that the opinions offered by the 
veteran's treating psychologists should be afforded greater 
probative value than the opinions rendered in October 2002 
and August 2005.  The representative requested a 100 percent 
disability rating for the veteran's service-connected PTSD.

In an October 2006 letter, Dr. S.M.H. stated that the veteran 
had shown "virtually no improvement" since beginning 
outpatient and day hospital treatment at a VA Medical Center 
in July 1999.  The veteran continued to have difficulty with 
anger management, extremely poor judgment and decision-
making, narcissistic and impulsive thinking, and extremely 
poor insight.  Dr. S.M.H. also stated that the veteran 
"fixates on topics inappropriately and obsessively.  He is 
sexually preoccupied and preoccupied with other primary 
process desires."  Dr. S.M.H. concluded that, due to 
extremely poor interpersonal skills and poor judgment, the 
veteran was psychologically incapable of finding a job.  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling since October 14, 1997 (the date that he 
filed his service connection claim with VA).  An evaluation 
of 30 percent disabling is available under the General Rating 
Formula for Mental Disorders for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  

A higher evaluation of 50 percent disabling is available for 
PTSD under DC 9411 for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  The next higher evaluation of 70 percent 
disabling is available for PTSD that is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Finally, a maximum evaluation of 
100 percent disabling is available for PTSD that is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform the activities of daily living (including the 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for the names of close 
relatives, his own occupation, or his own name.  Id.

The Board finds that the preponderance of the evidence is 
against a finding of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships due to 
PTSD at any time during the pendency of this appeal.  At his 
first post-service psychiatric hospitalization at a private 
hospital in 1997, the diagnoses included "rule-out" PTSD.  
Subsequent hospitalization in 1997 at a VA Medical Center 
showed that the veteran was exaggerating his symptoms.  
Although diagnosed with PTSD on admission to a VA Medical 
Center in September 1997, the discharge diagnoses in November 
1997 included adjustment disorder with behavioral and 
emotional features and an organic personality disorder due to 
head trauma.  On VA examination in January 1998, the veteran 
reported that his PTSD symptoms had improved and was 
diagnosed with mild PTSD.  He also denied any inability to 
work except for irritability.  The VA examiner concluded at 
that time that the veteran was suffering from PTSD that was 
spontaneously getting better and had minimal impairment in 
his professional functioning.  

The Board acknowledges the veteran's continued outpatient 
treatment for PTSD symptoms, although these symptoms did not 
include any reported panic attacks prior to February 2004.  
The veteran specifically denied any history of panic attacks 
in October 2002 and identified his primary symptom as 
irritability linked to domestic violence and altercations 
with the police.  The VA examiner commented in October 2002 
that most of the veteran's difficulties and dysfunction 
related from his irritability which might be exaggerated by 
his PTSD but was probably not due entirely to PTSD.  In 
February 2004, although the veteran had not previously 
reported experiencing panic attacks, he gave a history of 
such in the past, along with isolating himself.  The VA 
examiner commented that the veteran's functioning was 
moderately impaired due to PTSD symptoms. 

The Board also acknowledges the March 2002 and October 2006 
letters from Dr. S.M.H., a psychologist, and the June 2005 
letter from another psychologist,  Dr. M.J.G., concerning the 
severity of the veteran's service-connected PTSD.  The 
Veterans Court has held that the value of a physician's 
statement depends, in part, on the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  It 
is not apparent that these examiners reviewed the veteran's 
claims file prior to submitting these letters in support of 
the veteran's claim.  Further, none of the statements include 
a complete history and mental status examination.  When 
compared to the reports of multiple VA psychiatric 
examinations, which were quite thorough, the private 
examiner's statements are essentially conclusory in nature.

By contrast, the reports of VA psychiatric examinations from 
1998 to 2005 show no more than mild to moderate disability.  
The VA psychiatrist stated in May 2004 that the veteran's 
PTSD symptoms alone moderately affected his ability to obtain 
and maintain substantially gainful employment.  And, 
following a review of the veteran's claims file and 
electronic medical records and comprehensive psychiatric 
examination of the veteran, another VA examiner determined in 
August 2005 that the veteran was severely functionally 
impaired due to a personality disorder which caused him 
emotional distress.  (Emphasis added.)  The VA examiner 
concluded in August 2005 that the veteran's functional 
impairment from his service-connected PTSD was minimal.  
Because the veteran's difficulties were from modulating his 
anger (irritability) and accepting criticism, the VA examiner 
also concluded that these symptoms were more likely secondary 
to his character traits rather than his PTSD.  This VA 
examiner also determined that the veteran's inability to 
maintain gainful employment was less likely a result of or 
caused by his service-connected PTSD and that his impairment 
from PTSD was mild.  

Where there is a difference of medical opinion, the Veterans 
Court has held that "[i]t is the responsibility of the BVA 
. . . to assess the credibility and weight to be given the 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
The Veterans Court also has held that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . .  As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 
467, 470- 71 (1993); see Wensch v. Principi, 15 Vet. App. 
362, 367 (2001) (finding that it is not error for the Board 
to favor the opinion of one competent medical expert over 
that of another when the Board gives an adequate statement of 
reasons and bases); Winsett v. West, 11 Vet. App. 420 (1998) 
(affirming the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that Board's 
decision to favor one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(holding that, while the Board may not ignore the opinion of 
a treating physician, it is free to discount the credibility 
of that statement).  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

Given the foregoing, the Board finds the VA examiner's 
opinions in May 2004 and August 2005 more persuasive than the 
letters from Dr. S.M.H. and Dr. M.J.G. concerning the 
severity of the veteran's service-connected PTSD because they 
were based upon a review of the claims file and thorough 
psychiatric examinations.  In addition, in support of the 
opinion that the veteran was severely functionally impaired 
due to a personality disorder whereas his functional 
impairment from his service-connected PTSD was minimal, the 
August 2005 VA psychiatrist provided a more complete 
rationale by pointing out that, because the veteran's 
difficulties were from modulating his anger (irritability) 
and accepting criticism, these were more likely secondary to 
his characterologic traits than his PTSD.  The letters from 
the private psychologists do not purport to be based on a 
review of the claims file.  The letters do not include a 
complete history and mental status examination.  The most 
recent statement does not even mention PTSD.

The preponderance of the evidence is against a finding that 
the veteran's PTSD is manifested by more than occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks.  While there is a history of 
panic attacks, he does not have most of the symptoms 
characteristic of a 50 percent rating, to include a flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands, 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships due to 
his PTSD.  Again, given the consistent nature of the out-
patient clinic and hospital records, and the reports of 
multiple VA psychiatric examination findings and overall 
assessments, to include GAF scores (as explained in more 
detail below), notwithstanding the three letters submitted by 
psychologists, the preponderance of the evidence overall 
shows that the veteran does not have most of the symptoms due 
to PTSD that are illustrative of a 50 percent rating.  

The Board is cognizant of the fact that symptoms recited in 
the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.

VA hospital and out-patient clinic records dated in September 
to November 1997 note on two separate occasions an 
exaggeration of symptoms.  The discharge diagnoses in 
November 1997 did not include PTSD.  A SSA grant of 
entitlement to disability in April 1998 was based upon a 
diagnosis of organic mental disorders. 

The Board further notes the GAF scores reported in recent 
years.  The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness. Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995).  A GAF score of 41-50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). A 
GAF score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, pg. 47 (4th ed., 
revised 1994) (DSM-IV).  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see also 38 C.F.R. § 4.130; Carpenter, 
supra.

In this case, in addition to not having most of the symptoms 
listed as illustrative of a 50 percent rating, the vast 
majority of the veteran's GAF scores are also not indicative 
of occupational and social impairment with reduced 
reliability and productivity, within the meaning of 38 C.F.R. 
§§ 4.130, Codes 9400 and 9411.  The VA psychologist who 
submitted letters in support of a higher rating reported a 
GAF score of 48 in June 2005, although, as noted above, there 
is no indication that it was based upon a thorough 
examination of the veteran.  GAF scores based upon thorough 
VA psychiatric examinations in January 1998, October 2002, 
February 2004, and August 2005 were 70 to 80, 70, 65, and 65, 
respectively.  Clearly, none of these GAF scores support a 
finding of more than occupational and social impairment with 
an occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks, within 
the meaning of the applicable criteria for rating mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; 
Carpenter, supra.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher initial evaluation in excess of 30 percent 
for the veteran's PTSD at any time during the pendency of 
this appeal.  The Board also finds that, since the current 30 
percent rating assigned to the veteran's service-connected 
PTSD adequately compensates him for the degree of psychiatric 
impairment that has been shown due to PTSD throughout the 
period of time at issue.  Thus, a "staged rating" is not 
for consideration.  See Fenderson, supra.

A referral for consideration of an extra-schedular rating for 
the veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) is not warranted because the evidence 
does not show that this disability has required frequent 
hospitalizations, resulted in incapacitating episodes, 
markedly interfered with his employment (i.e., beyond that 
contemplated by the assigned rating) or otherwise rendered 
impractical the application of the regular schedular 
standards at any time during the pendency of this appeal.  
The veteran has been unemployed since August 1997 and was 
awarded Social Security disability in April 1998 for organic 
mental disorders (chronic brain syndrome).  The VA examiner 
concluded in August 2005 that the veteran was severely 
functionally impaired due to a personality disorder but was 
only minimally functionally impaired by his service-connected 
PTSD.  Consequently, a referral for consideration of an 
extraschedular rating for his service-connected PTSD is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. at 227.

As the preponderance of the evidence is against the claim, 
the Board finds that a higher initial rating in excess of 30 
percent for PTSD is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b).  However, there is no approximate balance 
of positive and negative evidence that otherwise warrants a 
favorable decision.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


